               Case 2:19-cr-00215-JLR Document 24 Filed 04/24/20 Page 1 of 2




 1                                                                  The Honorable James L. Robart
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10 UNITED STATES OF AMERICA,                         No. CR 19-215 JLR
11                                   Plaintiff,      ORDER CONTINUING TRIAL
                                                     AND STATUS HEARING
12                           v.
13 HOWIE SALETELE ALUALU,
14                                   Defendant.
15
16          Having considered the record and the government’s unopposed motion filed on April
17 22, 2020, and General Orders 02-20 and 07-20 for the Western District of Washington, the
18 Court FINDS that neither trial nor the currently scheduled status hearing in this case can
19 proceed before July 1, 2020. For the reasons detailed in the government’s unopposed motion,
20 the ends of justice served by continuing the trial and status hearing outweigh the best
21 interests of the public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A), (B)(i),
22 (iv).
23          IT IS THEREFORE ORDERED that the parties’ joint motion to continue the trial
24 date, status hearing, and other dates is GRANTED.
25          The status hearing currently scheduled for June 1, 2020, is CONTINUED until
26 July 1, 2020, at 11:00 a.m. At that status hearing, the Court will set a new trial date.
27          IT IS FURTHER ORDERED that the time between the date of the filing of the
28 government’s unopposed motion and the July 1, 2020, status hearing is excluded in


     Order Continuing Trial and Status Hearing
     United States v. Alualu, CR19-215 JLR – 1
               Case 2:19-cr-00215-JLR Document 24 Filed 04/24/20 Page 2 of 2




1 computing the time within which trial must commence because the ends of justice served by
2 granting this continuance outweigh the best interest of the public and the defendant in a
3 speedy trial. 18 U.S.C. § 3161(h)(7)(A). Failure to grant this continuance would likely make
4 trial impossible and result in a miscarriage of justice, and would deny counsel for the
5 defendant and government counsel the reasonable time necessary for effective preparation,
6 taking into account the exercise of due diligence. Id. § (B)(i), (iv).
7
8           Dated this 24th day of April, 2020.
9
10
11
                                                        A
                                                    __________________________
                                                    JAMES L. ROBART
                                                    United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     Order Continuing Trial and Status Hearing
     United States v. Alualu, CR19-215 JLR – 2
